PER CURIAM.
Clarence Zacke petitions this court for certiorari review of an order of the circuit court summarily denying his petition for writ of mandamus. We conclude that the petition filed below was legally sufficient to warrant a response, and that the circuit court therefore departed from the essential requirements of law when it summarily denied relief. Accordingly, the petition for writ of certiorari is hereby granted, the circuit court’s order is quashed, and the matter is remanded for further proceedings.
DAVIS, BENTON AND PADOVANO, JJ, concur.